THE plaintiff in these motions had, in the year 1819, made an assignment to Theodore F. Talbot, Esq. for the purposes, and in the words following:
“ 1 hereby assign to Theodore F. Talbot, for the use of Conrad and Kelly, a judgment for costs against liam Watson and others, in the U. S, circuit court, for $52-36; also, a judgment for costs in.tbe court of appeals, against John G. Meaux, for about $52,, to be by turn applied to the payment of the amount d.ue by me to Conrad and Kelly, to wit, $229 11, with interest from July 18th, 1819. In witness whereof, I- have hereto set my hand and seal, this 2d day of July 1821,
Edmond B. Pearson, (Seal.)”'
Some years afterwards, he executed an assignment to Conra'd and Kelly themselves, by a paper purporting to transfer to them, the first judgment; but no mention was made in it of the judgment in the court of appeals. Conrad and Kelly then executed a letter of attorney to James C. Cowan, Esq. and directed him, in a private letter, to call on Mr. Talbot for the accounts, &C-. which hehad in his hands*
*436Oct. 21, 1823.
The judgment against Meaux, had, in the mean time, approbation of Mr. Talbot, been received by Mr. Sneed, the clerk of the court of appeals. Against him and Mr. Talbot, rules were obtained, to show-cause why the money should not be paid to Mr. Cowan, as the agent of Conrad and Kelly; on theb^gj^g^f which, the following opinion was delivered^;
It seenis to the court, that the plainjp in this rule did, by his assignment, transfer the to the money-now brought into court, to Theodow F. Talbot, Esq. ■for Conrad and Kelly, and that hisyJssignment did confer the right, and give an authpifiy to receive it, and that his subsequent arrangerllent with James Cowan, Esq. as agent for Conrad and Kelly, did not,per sc, or by agreement of said agent, re-vest him with tile right, or reyoke the authority'of Conrad and Kelly, or their agent,, to receive the money out of court, from the clerk.
It is, therefore, ordered by the court, that the rule granted to direct the clerk to pay over the money tó the plaintiff in this proceeding, be, and the same is hereby-discharged. .